DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered. 
			                 Status of the Application
2.	Acknowledgement is made of the amendment received on 6/9/2021. Claims 1-10, 12-15 & 21 are pending in this application. Claims 11 & 16-20 are canceled. Claim 21 is new. 
Allowable Subject Matter
3.	Claims 1-10, 12-15 & 21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations (in Italic) as in the present application wherein, amongst other limitations: 
a plurality of output pads disposed in the output pad region of the base substrate, wherein the output pads are arranged in a zigzag configuration on the base substrate; a plurality of output pad wirings connected to the output pads, respectively; and a protection layer disposed on the output pad wirings, wherein the protection layer includes a protrusion disposed on an output pad wiring, among the output pad wirings, disposed between two adjacent output pads, arranged in a first direction, among the output pads, and wherein an upper surface of each of the output pads is exposed to an outside (emphasis added), as in the context of claim 1, and 
a plurality of output pads disposed in the output pad region of the base substrate, wherein the output pads are arranged in a zigzag configuration on the base substrate; a plurality of output pad wirings connected to the output pads, respectively; a protection layer disposed on the output pad wirings; and the output pad wirings include: lower output pad wirings connected to the lower output pads, respectively; and upper output pad wirings connected to the upper output pads, respectively, wherein a first side of each of the lower and upper output pad wirings is connected to a respective output pad of the plurality of output pads, and a second side of each of the lower and upper output pad wirings is connected to the driving integrated circuit chip, wherein the protection layer has an opening exposing the output and input pads and the driving integrated circuit chip, and is disposed on the entire base substrate to cover the output pad wirings, and wherein a height from an upper surface of the base substrate to an upper surface the protection layer is greater than a height from the upper surface of the base substrate to an upper surface of each of the output and input pads (emphasis added), as in the context of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/6/21